 In theMatter of SLOSS SHEFFIELD STEEL & IRONCOMPANYandHODCARRIERSLOCAL UNION No. 971Case No. B-2004.-Decided September 7,1940Jurisdiction:pig iron manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union; request that certification be obtained;election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees at the Company's ready-mixed concrete plant, including handy men,mixer men, box feeders, cement handlers and Fuller Kinyon operators, butexcluding clerical and supervisory employees.Mr. Ernest L. Allof Birmingham, Ala., for the Company.Mr.Wallace GibsonandMr. Hugh W. Brown,of Birmingham,.Ala., for the Hodcarriers Union.Mr. Yelverton CowherdandMr. N. B. Maxwell,of Birmingham,Ala., for the U. M. W. A.Mr. Harold Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 26, 1940, Hodcarriers Local Union No. 559 and on August10, 1940, Hodcarriers Local Union No. 971; herein called the Hod-carriers Union, filed a petition and an amended petition, respectively,alleging that a question affecting commerce had arisen concerning therepresentation of employees at the ready-mixed concrete plant ofSloss Sheffield Steel & Iron Company, Birmingham, Alabama, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 7 and10, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series27 N L. R. B, No. 30112 SLOSS SHEFFIELD STEEL & IRON COMPANY1132, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 9 the Regional Director issued a noticeof hearing, copies of which were duly served upon the Company, theHodcarriers Union, and United Mine Workers of America, District50,herein called the U. M. W. A. On August 16, 1940, theU. M. W. A. filed with the Regional Director a motion to intervene.Pursuant to notice, a hearing was held on August 16, 1940, atBirmingham, Alabama, before Alexander E. Wilson, the Trial Ex-aminer duly designated by the Board.At the commencement ofthe hearing, the Trial Examiner granted the U. M. W. A.'s motionto intervene.The Company, the Hodcarriers Union, and theU. M. W. A. were represented by counsel or official representatives andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.Upon the entire record in this case, the Board snakes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSloss Sheffield Steel & Iron Company, a New Jersey corporationwith main offices in Birmingham, Alabama, is engaged primarily inthe manufacture, sale, and distribution of pig iron. It owns andoperates two coal mines, four ore mines, four blast furnaces, a by-products plant, two slag plants, and a ready-mixed concrete plant,all of which are located in or near Birmingham, Alabama.The Com-pany's various holdings form a well-integrated business.Thus, theslag that is used in the concrete plant's operations is produced by theCompany's blast furnaces.For the 12-month period ending January31, 1939, the Company's various manufactured products weighed ap-proximately 1,400,000 long tons, 38 per cent of which were shippedto places outside the State of Alabama.All the concrete was deliv-ered within the State of Alabama.For the same period, the Com-pany used approximately 1,600,000 long tons of raw materials in manu-facture, about 2 per cent of which were obtained from sources outsidethe State of Alabama. The raw materials for the concrete plant wereobtained from within the State of Alabama.The Company normally employs approximately 3500 persons.There are 22 employees in the concrete plant, 5 of whom are super-visory and clerical, while 17 are production and maintenanceemployees.323428-42-vol. 278 1-14DECISIONS'OF NATIONALLABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDHodcarriers Local Union No. .971 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Company's concrete plant.United Mine Workers of America, District 50, is a labor organiza-tion affiliatedwith the Congress of Industrial Organizations. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 8, 1940, the Company refused to bargain with the Hodcar-riers Union until it was certified by the Board.At the hearing therewas introduced in evidence a statement of the Regional Director show-ing that the Hodcarriers Union represents a substantial number ofemployees within the unit herein found to be appropriate.We find that a question has arisen concerning the representation ofemployees of the Company at its ready-mixed concrete plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the Hodcarriers Union, and the U. M. W. A. stipu-lated, and we find, that all production and maintenance employees atthe Company's ready-mixed concrete plant, including handy men,mixer men, box feeders,cement handlers and Fuller Kinyon operators,but excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question of representation which has arisen canbest be resolved by an election by secret ballot.We shall accordinglydirect that such an election be held.Since the U. M. W. A. does not SLOSS SHEFFIELD STEEL & IRON COMPANY115wish to participate in the election and does not claim to representemployees in the appropriate unit, we shall not place its name on theballot.All the employees in the appropriate unit during the pay-roll periodimmediatelypreceding the date of the Direction of Eldc-tion herein,including employees who did not work during such pay-roll period because they were ill or on vacation,and employees whowere then or shall have since been temporarily laid off,but excludingthose who shall have since quit or been discharged for cause, shallbe eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of - employees of Sloss Sheffield Steel & Iron Company, at itsready-mixed concrete plant at Birmingham, Alabama, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.. All production and maintenance employees at the Company'sready-mixed concrete plant, including handy men, mixer men, boxfeeders, cement handlers and Fuller Kinyon operators, but excludingclerical and supervisory employees, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Act, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended; it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Sloss Sheffield Steel & Iron Company, Birmingham, Alabama,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as the agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesat the ready-mixed concrete plant of Sloss Sheffield Steel & Iron Com-pany, including handy men, mixer men, box feeders, cement handlersand Fuller Kinyon operators, whose names appear upon the pay roll 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately preceding this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion, and employees who were then or shall have since been temporarilylaid off, but excluding supervisory and clerical employees and em7ployees who shall have since quit or been discharged for cause, todetermine whether or not they desire to be represented by HodcarriersLocal Union No. 971, for the purposes of collective bargaining.[SAME TITLECERTIFICATION OF REPRESENTATIVESOctober 14, 1940On September 7, 1940, the National Labor Relations Board issueda Decision and Direction of Election,' in the above-entitled proceed-ings.Pursuant to the Direction of Election, an election by secretballot was conducted on September 20, 1940, under the direction andsupervision of the Regional Director for the Tenth Region (Atlanta,Georgia).On September 24, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------17.Total number of ballots cast----------------------------------16Total number of ballots cast for Hodcarriers Local Union No.971-------------------------------------------------------13Total number of ballots cast against Hodcarriers Local UnionNo. 971---- - -- - -- - -- -- ------ ----3Total number of challenged ballots--------------------------0Total number of void ballots---------------------------------0Total number of blank ballots-------------------------------0By virtue -of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT Is HEREBY CERTIFIED that Hodcarriers Local Union No. 971 hasbeen designated and selected by a majority of all production andmaintenance employees at the ready-mixed concrete plant of SlossSheffield Steel & Iron Company, Birmingham, Alabama, including SLOSS SHEFFIELD STEEL & IRONCOMPANY117handymen,-mixer men, box feeders, cement handlers, and Fuller Kin-yon operators, and excluding supervisory and clerical employees, astheir representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Hodcarriers Loeal Union No. 971 is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.27 N. L.R. B., No. 30a.